United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LONG BEACH VETERANS
ADMINISTRATION MEDICAL CENTER,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1531
Issued: April 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 8, 2018 appellant filed a timely appeal from a February 23, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated April 24, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 24, 2000 appellant, then a 51-year-old material handler, filed an occupational
disease claim (Form CA-2) alleging that, on January 3, 2000, he first became aware of medical
conditions and realized their relationship to his federal employment. He explained that his injury
occurred as a result of repetitive duties including lifting bond paper, pushing and pulling a cart,
bending, walking, and delivering paper from the warehouse to reproduction. Appellant retired on
April 30, 2001.
OWCP initially accepted the claim for thoracic strain, lumbar strain, right hip strain, right
knee strain, right shoulder strain, and right wrist strain. It subsequently expanded acceptance of
the claim to include right knee osteoarthritis and a tear of the medial meniscus of the right knee.
Appellant underwent right knee arthroscopy/meniscectomy on November 21, 2000. He
underwent right shoulder arthroscopy with rotator cuff repair on February 25, 2010.
In a June 11, 2016 letter, appellant requested that his accepted conditions be expanded to
include additional lumbar conditions including lumbar degenerative disc disease and a chronic left
side radiculopathy. Medical evidence was submitted.
In a development letter dated July 14, 2016, OWCP noted that appellant’s back surgery in
1983 and a work-related fall in December 1999 were unrelated to the current case. It advised that
the evidence submitted was insufficient to expand the case for additional conditions and informed
him of the type of evidence necessary to establish his claim. OWCP afforded appellant 30 days to
submit the necessary evidence. Additional medical evidence was received.
By decision dated December 6, 2016, OWCP denied appellant’s request to expand the
acceptance of his claim to include additional lumbar conditions including left-side radiculopathy.
It found that the medical evidence submitted failed to explain how the more serious lumbar
conditions had been caused or aggravated by the accepted employment factors.
On December 28, 2016 appellant requested for reconsideration and submitted medical
reports and authorization requests from Dr. Duc Thai Ngo, a Board-certified physiatrist. In his
August 8, 2016 report, Dr. Ngo noted that appellant’s position in the warehouse involved very
heavy labor, which included the loading, unloading, moving, and delivery of very heavy furniture
and appliances weighing between 200 to 800 plus pounds. Appellant alleged that he was required
to do the same heavy work even on light duty. Dr. Ngo reported that appellant’s preexisting back
conditions and injuries had resolved. He opined that appellant’s alleged heavy work in the
warehouse for 13 years (at the time of the original claim of January 3, 2000) aggravated his
preexisting lumbar disc degeneration and accelerated the lumbar degeneration process which
resulted in the spinal stenosis and consequential radiculopathy. Dr. Ngo further opined that, more
likely than not, minus the heavy warehouse work from 1987 to 2000, appellant would not have
been symptomatic due to the lumbar radiculopathy in 2000.

2

On February 3, 2017 OWCP referred appellant, along with a statement of accepted facts
(SOAF), to Dr. Steven Ma, a Board-certified orthopedic surgeon, for a second opinion evaluation
to determine whether the acceptance of the claim should be expanded to include lumbar
radiculopathy and lumbar degenerative disc degeneration. It asked Dr. Ma to clarify whether
appellant’s current lumbar conditions were causally related to the work duties accepted in the
January 30, 2000 work injury.
In a March 27, 2017 report, Dr. Ma reviewed the medical evidence of record, the SOAF,
and noted examination findings. He reported that appellant reported an employment injury to his
back in 1984 which resulted in surgery, while the SOAF indicated that this was a nonindustrial
condition and not work related. Dr. Ma noted that he first started work as a janitor and was
transferred to the linen department because of residuals to his back from his nonindustrial injury
in 1984, which was resolved by back surgery in 1984. He opined that appellant’s lumbar
radiculopathy and lumbar degenerative disc degeneration were not causally related to the factors
of employment described in the SOAF. Rather, all the findings on diagnostic testing showed that
lumbar radiculopathy and lumbar degenerative disc degeneration were directly due to appellant’s
preexisting, nonindustrial injury, which were resolved by back surgery in 1984. Dr. Ma noted that
such degenerative conditions were not claimed until recently and, given the fact that he had not
worked for the last 16 years, it would not make medical sense that it was caused by his
employment. He concluded that appellant’s current lumbar degenerative disc disease and
radiculopathy were due to his preexisting injury and surgery, which was much more traumatic to
his back. Dr. Ma explained that appellant had residuals from the preexisting back injury and 1984
back surgery as he could not return to work as a janitor and began working in the linen area after
his back surgery.
By decision dated April 24, 2017, OWCP denied modification of its December 6, 2016
decision. It determined that Dr. Ngo’s August 8, 2016 report was not well rationalized or based
on an accurate factual history, including the particular repetitive work factors accepted in the claim.
OWCP afforded determinate weight to the second opinion report of Dr. Ma, who opined that
appellant’s lumbar degenerative disc disease and radiculopathy were not causally related to the
January 30, 2000 employment injury.
On November 27, 2017 appellant requested reconsideration. In a November 20, 2017
letter, he alleged that he had worked for many years doing very hard work in the warehouse without
back problems until January 2000. Appellant noted that he was happy that Dr. Ma had mentioned
the history of his surgery, because if he had problems with his back, then he would not have been
hired to work in the warehouse. He also voiced several concerns, which included an error with his
CA-7 form, claim for compensation. Appellant alleged that his injury occurred on the job and that
his conditions were due to what happened on January 3, 2000.
OWCP subsequently received a March 22, 2016 procedure note pertaining to a lumbar
epidural steroid injection and a June 14, 2017 MRI scan report of the right knee.
Multiple medical progress reports and work status reports from Dr. Ngo from
November 15, 2016 through February 7, 2018 were also received. Dr. Ngo provided information
on appellant’s examination findings, treatment plans, and work status. He continued to diagnose
thoracic spine strain, lumbar muscle strain, derangement of medial meniscus of right knee, and

3

osteoarthritis of right knee, right shoulder strain, and impingement syndrome of right shoulder.
Dr. Ngo also provided permanent modified work/activity restrictions. No further opinion
regarding the cause of appellant’s diagnosed conditions was provided.
By decision dated February 23, 2018, OWCP denied appellant’s request for
reconsideration, finding that he neither raised substantive legal questions nor submitted relevant
and pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s timely request for reconsideration did not show that OWCP erroneously
applied or interpreted a specific point of law, or advance a new and relevant legal argument not
previously considered by OWCP. The underlying issue on appeal involved whether appellant’s
degenerative lumbar disc disease and left radiculopathy were caused or aggravated by his accepted
January 3, 2000 employment injury. This is a medical issue which must be determined by

3
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608.

4

rationalized medical evidence.8 Appellant’s own opinion was duplicative of arguments he has
made in the past, and does not constitute medical evidence. The Board has held that the submission
of evidence or argument which repeats or duplicates evidence or argument already in the case
record does not constitute a basis for reopening a case.9 Consequently, appellant was not entitled
to a review of the merits based on the first and second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).
Furthermore, appellant failed to submit relevant and pertinent new evidence in support of
his request for reconsideration.10 While he submitted new medical evidence, none of it provided
a medical opinion on causal relationship. The June 14, 2017 MRI scan report of the right knee
and a March 22, 2016 procedure note of a lumbar epidural steroid injection are not relevant and
pertinent to the issue of a claimed causal relationship of appellant’s lumbar spine conditions.
Likewise, Dr. Ngo’s progress reports and work status reports failed to provide an opinion as to
whether the January 3, 2000 employment injury caused, aggravated, or contributed to the
diagnosed lumbar disc degeneration and lumbosacral radiculopathy. The Board has held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.11 Thus, appellant is also not entitled to a review of the merits of his
claim based on the third above-noted requirement under section 10.606(b)(3).12
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

E.D., Docket No. 18-0138 (issued May 14, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

See L.R., Docket No. 18-0400 (issued August 24, 2018); Candace A. Karkoff, 56 ECAB 622 (2005).

10

M.C., Docket No. 14-0021 (issued March 11, 2014); M.H., Docket No. 13-2051 (issued February 21, 2014).

11

See N.B., Docket No. 17-0927 (issued April 18, 2018); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

12

H.H., Docket No. 18-1660 (issued March 14, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

